Citation Nr: 0923751	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
PTSD.  The Veteran's disagreement with this denial of service 
connection led to this appeal.

Pursuant to the Veteran's request, he was scheduled for a 
Board hearing to be held at the RO (i.e., Travel Board 
hearing).  However, he failed to appear for this hearing and 
has not indicated any reason for his failure to report.  
Accordingly, the appeal will be processed as though the 
request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran did not have combat duty; he has not provided 
details regarding his alleged in-service stressors, to 
include a claimed personal assault, and the medical evidence 
of record does not show a diagnosis of PTSD.







CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued September 2005 and January 2006 
notification letters that provided the basic elements of a 
service connection claim and directed the Veteran to provide 
details regarding the stressor that he contended resulted in 
the development of PTSD.  The Board notes that treatment 
records indicate that the Veteran has asserted that the PTSD 
is due to military sexual trauma, a type of personal assault.  
In the May 2007 statement of the case, the RO provided a copy 
of 38 C.F.R. § 3.304(f)(3) which details types of evidence 
that may constitute credible supporting evidence of the 
stressor other than service records in cases based on 
personal assault.  Further, in the statement of the case, the 
RO discussed that the claim could be supported by evidence of 
behavioral changes.  In the circumstances of this case, 
although aware of the notification requirements located in 
38 C.F.R. § 3.304(f)(3), the Board finds that the 
notification letters combined with the information and 
evidence contained in the statement of the case would provide 
a reasonable person with knowledge of the evidence and 
information needed to substantiate the claim to include based 
on personal assault.  Thus, the Board finds there is no 
additional notification requirement in this claim.  Sanders 
v. Nicholson, 487 F.3d 881 (2007) (reversed on other 
grounds).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The September 2005 and 
January 2006 notification letters were issued prior to the 
April 2006 rating decision on appeal, and thus, were timely.  
After the May 2007 statement of the case was issued that 
contained the copy of 38 C.F.R. § 3.304(f)(3) the Veteran was 
issued a July 2007 supplemental statement of the case, curing 
any existent time defect by re-adjudication of the claim.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).

The Veteran was issued Dingess notice by way of a letter 
dated in March 2006, but it appears this letter was issued 
later, after the last supplemental statement of the case.  
This notice was not timely.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006) (Mayfield III).  The Board 
finds, however, that such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the Veteran's claim.  Thus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  It is also pertinent to 
note that the Veteran has not pled any error with respect to 
the content or timing of VA's duty to notify.  See Shinseki 
v. Sanders, No. 07-1209 (U.S. April 21, 2009). 

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, personnel records and VA treatment 
records.  There is no indication of any additional relevant 
evidence that is available and has not been obtained. 

Regarding the duty to provide an examination and/or medical 
opinion, the Board has considered the representative's 
request for such an evaluation to determine if the Veteran 
has a current diagnosis of PTSD and if so whether it is 
linked to an in-service stressor.  However, aside from the 
fact that the Veteran did not have combat duty and has not 
provided sufficient information to verify an alleged in-
service stressor despite requests to do so, the treatment 
records in the claims file show only a diagnosis of 
depression; there is no diagnosis of PTSD.  Moreover, while 
these post-service medical records include a history of an 
alleged in-service sexual assault, such history was obtained 
decades post-service, it does not include details of the 
stressor sufficient to attempt verification and, as noted 
above, the Veteran has not responded to VA's letters 
requesting such details.  In March 2006, the RO made a formal 
finding that the record lacked information required to verify 
a stressor.  The Board concurs with this finding.  Under 
these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.159(c)(4), 3.304(f); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a posttraumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The Veteran contends that he has PTSD due to events that 
occurred during service in World War II.  In correspondence 
to VA, he has not indicated any specific stressor during 
service but the post-service treatment record do reflect a 
history of an in-service sexual assault, albeit provided 
decades after service.  

Service treatment records do not indicate any treatment for a 
psychiatric disability. There is no post-service medical 
evidence of a psychiatric disorder until decades after 
service.  As noted above, medical records dated in recent 
years do show that the Veteran has given a history of in-
service sexual trauma but such was obtained decades after 
service and there are no details regarding the alleged 
personal assault.  The post-service treatment records do not 
include a diagnosis of PTSD.  In fact, a May 2005 medical 
record indicates that PTSD had been ruled out and the only 
current diagnosis was depression.  The Veteran has not 
indicated that he has been diagnosed as having PTSD.

Analysis

Following a review of the record, the Board finds that 
service connection for PTSD is not warranted.  The service 
personnel records do not show that the Veteran received a 
medal or decoration evincing combat duty.  Although the 
representative has indicated that the provisions related to 
those who engaged in combat should apply to the Veteran (see 
38 U.S.C.A. § 1154(b)), the Veteran has not asserted that his 
stressor is related to combat and the record otherwise also 
lacks evidence of a stressor related to combat.  In addition, 
the Veteran has provided no details regarding the stressor 
which he has indicated led to PTSD.  

The Board also notes that the service treatment records are 
negative for any findings relating to a psychiatric disorder 
and there is no post-service medical or psychiatric evidence 
of a diagnosis of PTSD.  The Board has considered the 
representative's request for a psychiatric examination.  
However, as noted above, aside from the fact that the Veteran 
did not have combat duty and has not provided sufficient 
information to verify an alleged in-service stressor, the 
post-service treatment records do not show a diagnosis of 
PTSD.  There is indication in these records of a history of 
an in-service sexual assault but such history was obtained 
decades after service and the Veteran has not responded to 
VA's letters requesting details of the stressor.  

The Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis.  Therefore, his lay opinion 
regarding diagnosis of PTSD does not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is cognizant of the special considerations involved 
in a claim based on personal assault.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  In the circumstances of this 
appeal, however, as there is no diagnosis of PTSD and the 
Veteran has not responded to requests for details regarding 
an alleged in-service sexual assault, there is no duty to 
further develop the claim at this time.  If the Veteran 
obtains or can identify additional relevant evidence, the 
Board encourages him to file an application to reopen the 
claim for service connection for PTSD.  On the current 
record, however, service connection is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


